DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 19, and 26-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2016/0142496), hereafter “Wang.”
Regarding claim 16, Wang teaches a communications apparatus (Wang: Device 4 of FIG. 2) comprising: 	one or more hardware processors (Wang: par 0184); and 	one or more memories which store instructions executable by the one or more hardware processors to cause the communication apparatus to perform at least (Wang: par 0184): 		transmitting a request to a proxy apparatus (Wang: Device 2 of FIG. 2) for requesting a proxy processing (Wang: 201 of FIG. 2; par 0117 […the proxy demand device 4 sends a proxy demand message to all devices in the service discovery set and receives proxy demand response messages…]), the proxy processing being for …if the proxy device receives response messages for the released service type from other home network devices, the proxy device notifying the proxy demand device of the information…]); 		receiving, from the proxy apparatus, a response to the request (Wang: par 0117); and 		notifying the proxy apparatus of a period during which the communication apparatus is able to communicate with the proxy apparatus to receive the message which the proxy apparatus receives from the external apparatus (Wang: 202 of FIG. 2; par 0123, 0124 […a listening time interval (LTI) of the proxy demand device…]), in a case where the received response indicates that the proxy apparatus is available to execute the proxy processing (Wang: 201 of FIG. 2; par 0117). 

Regarding claim 19, the communication apparatus according to claim 16, wherein the communication apparatus executes a negotiation to determine the period (Wang: par 0123-0124). 

Regarding claim 26, a control method of a communication apparatus, the control method comprising: 	transmitting a request to a proxy apparatus (Wang: Device 2 of FIG. 2) for requesting a proxy processing (Wang: 201 of FIG. 2; par 0117 […the proxy demand device 4 sends a proxy demand message to all devices in the service discovery set and receives proxy demand response messages…]), the proxy processing being for …if the proxy device receives response messages for the released service type from other home network devices, the proxy device notifying the proxy demand device of the information…]); 	receiving, from the proxy apparatus, a response to the request (Wang: par 0117); and 	notifying the proxy apparatus of a period during which the communication apparatus is able to communicate with the proxy apparatus to receive the message which the proxy apparatus receives from the external apparatus (Wang: 202 of FIG. 2; par 0123, 0124 […a listening time interval (LTI) of the proxy demand device…]), in a case where the received response indicates that the proxy apparatus is available to execute the proxy processing (Wang: 201 of FIG. 2; par 0117). 

Regarding claim 27, a non-transitory computer readable storage medium  storing a computer program for causing a computer to execute a control method of a communication apparatus (Wang: par 0184), the control method comprising: 	transmitting a request to a proxy apparatus (Wang: Device 2 of FIG. 2) for requesting a proxy processing (Wang: 201 of FIG. 2; par 0117 […the proxy demand device 4 sends a proxy demand message to all devices in the service discovery set and receives proxy demand response messages…]), the proxy processing being for receiving a message from an external apparatus on behalf of the communication apparatus (Wang: par 0100 […if the proxy device receives response messages for the released service type from other home network devices, the proxy device notifying the proxy demand device of the information…]); 	receiving, from the proxy apparatus, a response to the request (Wang: par 0117); and 	notifying the proxy apparatus of a period during which the communication apparatus is able to communicate with the proxy apparatus to receive the message which the proxy apparatus receives from the external apparatus (Wang: 202 of FIG. 2; par 0123, 0124 […a listening time interval (LTI) of the proxy demand device…]), in a case where the received response indicates that the proxy apparatus is available to execute the proxy processing (Wang: 201 of FIG. 2; par 0117). 

Regarding claim 28, the communication apparatus according to claim 16, wherein the communication apparatus is unable to communicate with the proxy apparatus outside the period (Wang: par 0113). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0142496) in view of Clinton et al. (US 2010/0138501), hereafter “Clinton.”
…the subfield indicates whether the device has the proxy function or not.]). 	Wang does not teach: 	wherein the communication apparatus notifies an error by displaying error information on a display unit of the communication apparatus. 	Clinton teaches: 	wherein a communication apparatus notifies an error by displaying error on a display unit of the communication apparatus. 	It would have been obvious to one of ordinary skill in the art to implement the error notification technique of Clinton within the Wang system with predictable results. One would be motivated to make the combination to provide the benefit of informing users of the system when an error occurs, thereby reducing frustration and providing users an opportunity to correct the error. One would further be motivated to make the combination because presenting error notifications is extraordinarily common and notifying users of errors within the Wang system would have been an entirely predictable modification to one of ordinary skill. One would still further be motivated to make the combination in view of the substantial similarity of the references. Both Wang 

Regarding claim 25, the communication apparatus according to claim 16, wherein the message to or from the external apparatus is a push message (Clinton: par 0013). 

Claim 29 is rejected as being unpatentable over Wang et al. (US 2016/0142496) in view of Zhou et al. (US 2014/0153444), hereafter “Zhou.”
Regarding claim 29, Wang does not teach the communication apparatus according to claim 16, wherein the communication apparatus performs time synchronization with the proxy apparatus based on the period. 	Zhou teaches a technique of: 	wherein a communication apparatus performs time synchronization with the proxy apparatus based on a period (Zhou: par 0017 [The synchronization signals transmitted by root node 160e may provide a timing reference for other nodes 106a-d and 106f-i to coordinate an availability window during which communication occurs between the nodes.]). 	It would have been obvious to one of ordinary skill to implement the time . 

Response to Arguments
Applicant’s arguments, filed 23 November 2021, have been fully considered but are moot in view of the new grounds of rejection, the new grounds of rejection having been made necessary by the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454